    Case 6:20-cv-00564-JCB Document 14 Filed 11/17/20 Page 1 of 4 PageID #: 216




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

LAUREN        TERKEL;   PINEYWOODS                        §
ARCADIA HOME TEAM, LTD; LUFKIN                            §
CREEKSIDE APARTMENTS, LTD; LUFKIN                         §
CREEKSIDE APARTMENTS II, LTD;                             §
LAKERIDGE        APARTMENTS,   LTD;                       §
WEATHERFORD         MEADOW    VISTA                       §
APARTMENTS, LP; and MACDONALD                             §
PROPERTY MANAGEMENT, LLC;                                 §
     Plaintiffs,                                          §
                                                          §
         v.                                               §       CIVIL ACTION NO. 6:20-cv-564-JCB
                                                          §
CENTERS FOR DISEASE CONTROL AND                           §       JUDGE BARKER
PREVENTION; ROBERT R. REDFIELD, in his                    §
official capacity as Director of the Centers for          §
Disease Control and Prevention; NINA                      §
WITKOFSKY, in her official capacity as Acting             §
Chief of Staff for the Centers for Disease Control        §
and      Prevention;      UNITED         STATES           §
DEPARTMENT OF HEALTH AND HUMAN                            §
SERVICES; and ALEX AZAR, in his official                  §
capacity as Secretary of the Department of                §
Health and Human Services;                                §
         Defendants.                                      §

    EMERGENCY UNOPPOPSED MOTION FOR EXPEDITED CONSIDERATION OF
           PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

        Pursuant to Local Rule CV-7(l), Plaintiffs 1 request the Court grant expedited consideration

of Plaintiffs’ Motion for Preliminary Injunction [ECF #13]. Plaintiffs request the Court issue its

ruling on Plaintiffs’ Motion on an expedited basis to avoid causing Plaintiffs’ another month of

continued injury. Should oral argument assist the Court in resolving the issues presented in

Plaintiffs’ Motion, Plaintiffs’ counsel announce ready on any day, at any time to appear and be



1
        Plaintiffs are Lauren Terkel, Pineywoods Arcadia Home Team, Ltd., Lufkin Creekside Apartments, Ltd.,
Lufkin Creekside Apartments II, Ltd., and Lakeridge Apartments, Ltd., Weatherford Meadow Vista Apartments, Ltd.,
and MacDonald Property Management, LLC,
    Case 6:20-cv-00564-JCB Document 14 Filed 11/17/20 Page 2 of 4 PageID #: 217




heard.

1.       Plaintiffs are residential landlords and property management companies subject to the

Center for Disease Control (“CDC”) Order preventing residential evictions. 2 The CDC Order is

quickly approaching its third month, and Plaintiffs request immediate relief from the Court to avoid

another month of compounding injury.

2.       Plaintiffs’ lawsuit challenges the constitutionality of Centers for Disease Control and

Prevention Order prohibiting residential evictions. This case raises issues important to the very

premise of our federal government as one constrained by limited, enumerated powers.

3.       Plaintiffs’ private property has been taken hostage by Defendants through the CDC Order.

Each day that the CDC Order remains in place causes Plaintiffs recurring injury. Plaintiffs’

property rights are infringed each day by the Order forcing them to maintain on their property

unwanted persons. Each day that the CDC Order remains in place prevents Plaintiffs from

exercising their legal remedies under Texas state law to remove these unwanted persons.

4.       By the nature of residential leasing, Plaintiffs’ ongoing injuries are further compounded at

the beginning of each month when rent is due and Plaintiffs are forced to suffer a new month of

injury. See Plf. Mtn. for Preliminary Injunction, p. 4-8; Plf. Reply ISO Mtn. for Prelim. Injunction,

p. 10-13. The longer the CDC Order remains in force, the more likely it is that additional tenants

of Plaintiffs will elect to breach their lease and use the CDC Order as a means to enable them to

forcibly continue to occupy Plaintiffs’ private property against the will of Mrs. Terkel and her co-

Plaintiffs. These adverse possessors remain shielded from any consequence by the significant

criminal penalties in the CDC Order. See 85 Fed. Reg. 55296. Each month of the CDC Order



2
       Temporary Halt in Residential Evictions to Prevent the Further Spread of COVID-19, 85 Fed. Reg.
55292 (Sept. 4, 2020), available at https://www.govinfo.gov/content/pkg/FR-2020-09-04/pdf/2020-
19654.pdf.

                                                  2
 Case 6:20-cv-00564-JCB Document 14 Filed 11/17/20 Page 3 of 4 PageID #: 218




blocks Plaintiffs from obtaining new tenants who will abide by their contractual obligations in

contrast to the current tenants in breach who continue to occupy Plaintiffs’ property through the

force of the CDC Order.

5.     Proceeding under Local Rule CD-7(e) is inadequate because the Parties have already fully

briefed the preliminary injunction motion with yesterday’s filing of Plaintiffs’ Reply. [ECF #13].

The Parties have worked diligently to file their Motion, Response, and Reply without seeking any

extension of time.

6.     Plaintiffs’ counsel shall notify chambers of the presiding judge of the filing of this

emergency motion pursuant to Local Rule CV-7(l)(4).

       THEREFORE, Plaintiffs respectfully request the Court grant this unopposed Motion,

immediately notice oral argument should the Court so desire, and issue its Order on Plaintiffs’

Motion for Preliminary Injunction on an expedited basis.

                                             Respectfully Submitted,

                                             /s/Robert Henneke
                                             ROBERT HENNEKE
                                             Texas Bar No. 24046058
                                             rhenneke@texaspolicy.com
                                             CHANCE WELDON
                                             Texas Bar No. 24076767
                                             cweldon@texaspolicy.com
                                             RYAN D. WALTERS
                                             Texas Bar No. 24105085
                                             rwalters@texaspolicy.com
                                             TEXAS PUBLIC POLICY FOUNDATION
                                             901 Congress Avenue
                                             Austin, TX 78701
                                             Telephone:    (512) 472-2700
                                             Facsimile:    (512) 472-2728

                                             KIMBERLY S. HERMANN
                                             (admitted pro hac vice)
                                             Georgia Bar No. 646473
                                             khermann@southeasternlegal.org

                                                3
 Case 6:20-cv-00564-JCB Document 14 Filed 11/17/20 Page 4 of 4 PageID #: 219




                                               CELIA HOWARD O’LEARY
                                               (admitted pro hac vice)
                                               Georgia Bar No. 747472
                                               coleary@southeasternlegal.org
                                               SOUTHEASTERN LEGAL FOUNDATION
                                               560 West Crossville Rd., Ste. 104
                                               Roswell, GA 30075
                                               Telephone:     (770) 977-2131

                                               Attorneys for Plaintiffs


                              CERTIFICATE OF CONFERENCE

        I hereby certify that on November 17, 2020, I conferred with counsel for Defendants, Leslie
Cooper Vigen, about the relief sought in the attached Motion to Exceed Page Limits. Defendants’
counsel represented their position as follows: “Defendants have previously demonstrated that
Plaintiffs are not entitled to expedited relief, see Defs.’ Opp. to Mot. for Prelim. Inj. (ECF No. 11),
but respectfully defer to the Court as to when it resolves Plaintiffs’ motion for a preliminary
injunction and therefore take no position on the motion to expedite.”


                                               /s/Robert Henneke
                                               ROBERT HENNEKE




                                 CERTIFICATE OF SERVICE

       I certify that the foregoing document was electronically filed on November 17, 2020 with
the Clerk of the Court using the CM/ECF system, which will send notification of such filing to all
counsel of record.

                                               /s/Robert Henneke
                                               ROBERT HENNEKE




                                                  4
